U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                       ________________________

                           No. ACM 39724
                       ________________________

                         UNITED STATES
                             Appellee
                                  v.
                          Dylan S. Hale
               Airman (E-2), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                      Decided 4 February 2021
                       ________________________

Military Judge: W. Shane Cohen.
Approved sentence: Dishonorable discharge, confinement for 3,040 days,
and reduction to E-1. Sentence adjudged 17 February 2019 by GCM con-
vened at Mountain Home Air Force Base, Idaho.
For Appellant: Major M. Dedra Campbell, USAF; Captain Matthew L.
Blyth, USAF; Tami L. Mitchell, Esquire; David P. Sheldon, Esquire.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Lieutenant
Colonel Matthew J. Neil, USAF; Major Jessica L. Delaney, USAF; Major
John P. Patera, USAF; Captain Kelsey B. Shust, USAF; Mary Ellen
Payne, Esquire.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
Judge RICHARDSON delivered the opinion of the court, in which Senior
Judge POSCH and Judge MEGINLEY joined.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
                      United States v. Hale, No. ACM 39724


RICHARDSON, Judge:
    A general court-martial composed of a military judge sitting alone found
Appellant guilty, contrary to his pleas, of two specifications of attempted sex-
ual assault of a child and one specification of attempted receipt of child por-
nography, in violation of Article 80, Uniform Code of Military Justice (UCMJ),
10 U.S.C. § 880; one specification each of simple assault and assault consum-
mated by a battery upon another Airman, CJC, in violation of Article 128,
UCMJ, 10 U.S.C. § 928; one specification of wrongful possession of tetrahydro-
cannabinol (THC), in violation of Article 112a, UCMJ, 10 U.S.C. § 912a; and
one specification of wrongful possession of child pornography, in violation of
Article 134, UCMJ, 10 U.S.C. § 934. 1,2 Appellant pleaded guilty by exceptions
and substitutions to two specifications of simple assault in violation of Article
128, UCMJ; 3 the military judge found Appellant guilty of one simple assault
upon CJC and one assault consummated by a battery upon CG, both in viola-
tion of Article 128, UCMJ. Additionally, Appellant was found guilty, consistent
with his pleas, of one specification of willful dereliction of duty for underage
drinking and two specifications of failure to obey a lawful general regulation
proscribing possession of substances to alter mood or function, in violation of
Article 92, UCMJ, 10 U.S.C. § 892; one specification of operating a vehicle
while drunk, in violation of Article 111, UCMJ, 10 U.S.C. § 911; and one spec-
ification each of wrongfully leaving the scene of an accident and obstruction of
justice, in violation of Article 134, UCMJ. Appellant was sentenced to a dis-
honorable discharge, confinement for 3,040 days, and reduction to the grade of
E-1. The convening authority approved the sentence as adjudged. Appellant
was credited with 261 days for pretrial confinement served.
    Appellant raises seven issues on appeal: (1) whether the court-martial had
jurisdiction over Appellant for possession of child pornography (a) that he re-
ceived before he enlisted in the Air Force, and (b) while he was a juvenile; (2)
whether the evidence is legally and factually sufficient to support six particular




1All references in this opinion to the Uniform Code of Military Justice (UCMJ) and
Rules for Courts-Martial are to the Manual for Courts-Martial, United States (2016
ed.).
2 Appellant pleaded, and was found, not guilty of one specification of an attempted
lewd act and one specification of obstruction of justice, charged, respectively, as viola-
tions of Articles 80 and 134, UCMJ, 10 U.S.C. §§ 880, 934.
3Appellant pleaded not guilty as charged to aggravated assault, in violation of Article
128, UCMJ, 10 U.S.C. § 928.




                                            2
                      United States v. Hale, No. ACM 39724


specifications; (3) whether two sets of specifications are unreasonably multi-
plied; 4 (4) whether the staff judge advocate (SJA) erred in advising the conven-
ing authority he could not grant administrative confinement credit; (5)
whether trial defense counsel were ineffective for failing to move to suppress
Appellant’s statements, to present a defense of entrapment, and to advise Ap-
pellant not to unnecessarily disclose aggravating information during his prov-
idence inquiry; (6) whether Appellant’s sentence is inappropriately severe; and
(7) whether the SJA erred in advising the convening authority of the correct
maximum imposable term of confinement. 5 Having carefully considered the
presented issues, we find no merit to the contention in issue (1)(b) that juris-
diction was wanting due to Appellant’s age, 6 and issues (5)−(7) require no fur-
ther discussion nor warrant relief. See United States v. Matias, 25 M.J. 356,
361 (C.M.A. 1987). We address the remainder of issue (1) with issue (2); issues
(3) and (4); and an additional issue of whether Appellant is entitled to relief for
facially unreasonable post-trial delay. Finding no error materially prejudicial
to Appellant’s substantial rights, we affirm the findings and sentence.

                                  I. BACKGROUND
    Appellant enlisted in the Air Force on 30 May 2017, when he was 17 years
old. All the offenses were committed at or near Mountain Home Air Force Base
(AFB), Idaho, and nearby Boise, Idaho, before Appellant’s 19th birthday.
    1. Communications with RV and “Josh”
   Appellant briefly met 16-year-old RV around February 2018 through a local
Civil Air Patrol program for which Appellant volunteered. In early April 2018,
Appellant sent RV sexually themed messages, and continued to message even
though RV did not respond. RV told his father, who involved the police. They


4In his assignments of error, Appellant conflates the concepts of multiplicity and un-
reasonable multiplication of charges. The former requires no further discussion nor
warrants relief in this case. See United States v. Matias, 25 M.J. 356, 361 (C.M.A.
1987). The latter, as discussed below, we find was waived.
5Appellant personally raised issues (5)−(7) pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982).
6 See United States v. Baker, 34 C.M.R. 91, 93 (C.M.A. 1963) (“The [UCMJ] and court-
martial procedure apply to all persons in the armed forces, regardless of age. We hold,
therefore, that the Federal Juvenile Delinquency Act, by its express terms and its pur-
pose, is inapplicable to the military establishment, and does not deprive a court-mar-
tial of jurisdiction over a minor offender for a violation of the [UCMJ].”). See also
United States v. Quinones, 33 C.M.R. 910, 913 (A.F.B.R. 1963) (citations omitted) (find-
ing Congress did not intend for the Federal Juvenile Delinquency Act to apply to mem-
bers of the armed forces).


                                           3
                     United States v. Hale, No. ACM 39724


gave Boise Police Detective TB (Det TB) authority to assume RV’s identity and
take over for RV in the conversations with Appellant. In his messages to RV,
Appellant asked several times for RV to send a photo of his penis.
    Det TB introduced a fictitious minor, “Josh,” into the conversation. “Josh”
was portrayed as RV’s 14-year-old friend from school who lived in foster care.
Det TB communicated with Appellant as both RV and “Josh.” The conversation
ultimately moved to plans to meet RV and “Josh” for sex with them: they would
meet at a Boise mall, and Appellant would take them to a hotel. On 12 April
2018, Appellant drove to meet RV and “Josh” at the mall as planned. Appellant
was met by law enforcement from the Boise Police Department and the Air
Force Office of Special Investigations (AFOSI).
    2. House Party
    Appellant attended a party at a house on Mountain Home AFB the night
of 2−3 June 2018. He drove his Honda Civic to the party, accompanied by his
friend and fellow Airman, CC. While at the party, Appellant drank eight or
more cans of beer and some shots of vodka. His behavior at the party can best
be described as “obnoxious.”
    CG and CJC, both fellow Airmen, arrived to the party later, in part to see
if anyone needed a ride home. Appellant knew CG, and said he knew CJC as
“Brandon” and that they had had sex, which CJC denied.
     Appellant, apparently frustrated with CJC’s repeated denials, threatened
to “slap” and “beat” CJC. Appellant then lunged at CJC across a kitchen coun-
ter; CJC thought Appellant was aiming to grab his head. Appellant missed and
fell, then tied his shoe. Next, Appellant went around the counter and grabbed
CJC by his shirt. 7 CG and JT, another Airman, separated the two; JT put Ap-
pellant in a head lock. Soon thereafter, Appellant left the house and drove
away, along with CC; they returned after a few minutes.
    Appellant got out of his car and confronted CJC and CG, who were standing
at the street edge of the house’s driveway; CC remained in the car. JT inter-
cepted Appellant, picked him up, and carried him to Appellant’s car for him to
cool down. After about a minute, during which time Appellant said he was tak-
ing a breath, Appellant drove his car towards CJC and CG. He hit CG, 8 and



7These form the bases for the convictions of simple assault and assault consummated
by a battery upon CJC, to which Appellant pled not guilty.
8 These form the bases for the convictions of simple assault upon CJC and assault
consummated by a battery upon CG; Appellant had pleaded guilty to simple assaults.
CG suffered a scraped elbow and a bruised upper thigh. Appellant’s vehicle was not
damaged.


                                        4
                     United States v. Hale, No. ACM 39724


continued driving; he did not stop to provide assistance or face the conse-
quences of causing an accident. He tried to drive off base, but the gate was
temporarily closed.
    While waiting for the gate to open, and knowing that law enforcement
would investigate his hit-and-run incident, Appellant told CC to lie about what
happened. Appellant specifically told CC what to say, which included denying
anything happened, and lying about where they had come from. Law enforce-
ment apprehended Appellant before the gate was reopened. Appellant’s actions
in his car, including his assaults on CJC and CG and his conversation with CC,
were captured by his aftermarket dashboard audio-visual recorder installed in
the car.
    3. Search of Appellant’s Room
    After his apprehension at the mall but before his apprehension at the gate,
and pursuant to a valid search authorization, AFOSI agents searched Appel-
lant’s dorm room for evidence of nude photographs of children. They seized
electronic devices capable of storing such media. A forensic search of Appel-
lant’s external hard drive and tower computer revealed at least 61 images of
child pornography.
    After Appellant’s apprehension at the gate, and pursuant to another valid
search authorization, on 8 June 2018 AFOSI agents searched the safe in Ap-
pellant’s room. They saw and seized white powder and some green “residue.”
Forensic testing revealed the powder and residue contained 3-fluoro-
phenmatrazine (3-FPM) and THC. The agents also found dimethocaine.
   Appellant stated during his guilty-plea inquiry at trial that he bought both
3-FPM and dimethocaine for his use, to alter his mood and function, knowing
Airmen were prohibited from using them. 9 He purchased the substances on the
Internet and received them through the mail. Appellant admitted to the mili-
tary judge he ingested the 3-FPM eight times and dimethocaine more than
once.




9 The Government’s expert witness testified in sentencing about these substances: 3-
FPM is a chemically modified form of phenmetrazine, an appetite suppressant taken
off the market in the United States, that boosts mood and self-esteem; dimethocaine is
an anesthetic that produces effects similar to, but much weaker than, cocaine.


                                          5
                     United States v. Hale, No. ACM 39724


                                 II. DISCUSSION
A. Legal and Factual Sufficiency
    Appellant challenges the legal and factual sufficiency of the findings of
guilt of the offenses to which he pleaded not guilty, with the exception of Spec-
ification 1 of Charge IV (lunging at CJC across the counter).
   1. Law
    We review issues of legal and factual sufficiency de novo. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399
(C.A.A.F. 2002) (citation omitted). Our assessment of legal and factual suffi-
ciency is limited to the evidence produced at trial. United States v. Dykes, 38
M.J. 270, 272 (C.M.A. 1993) (citations omitted).
    “The test for legal sufficiency is whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United
States v. Robinson, 77 M.J. 294, 297–98 (C.A.A.F. 2018) (quoting United States
v. Rosario, 76 M.J. 114, 117 (C.A.A.F. 2017)). “The term reasonable doubt, how-
ever, does not mean that the evidence must be free from conflict.” United States
v. Wheeler, 76 M.J. 564, 568 (A.F. Ct. Crim. App. 2017) (citing United States v.
Lips, 22 M.J. 679, 684 (A.F.C.M.R. 1986)), aff’d, 77 M.J. 289 (C.A.A.F. 2018).
Moreover, the “government is free to meet its burden of proof with circumstan-
tial evidence.” United States v. King, 78 M.J. 218, 221 (C.A.A.F. 2019) (citation
omitted), cert. denied, __ U.S. __, 139 S. Ct. 1641 (2019). “[I]n resolving ques-
tions of legal sufficiency, we are bound to draw every reasonable inference from
the evidence of record in favor of the prosecution.” United States v. Barner, 56
M.J. 131, 134 (C.A.A.F. 2001) (citations omitted). As a result, “[t]he standard
for legal sufficiency involves a very low threshold to sustain a conviction.” King,
78 M.J. at 221 (alteration in original) (citation omitted).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are ourselves] convinced of the [appellant]’s guilt beyond a
reasonable doubt.” United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987). “In
conducting this unique appellate role, we take ‘a fresh, impartial look at the
evidence,’ applying ‘neither a presumption of innocence nor a presumption of
guilt’ to ‘make [our] own independent determination as to whether the evidence
constitutes proof of each required element beyond a reasonable doubt.’”
Wheeler, 76 M.J. at 568 (alteration in original) (quoting Washington, 57 M.J.
at 399).




                                        6
                     United States v. Hale, No. ACM 39724


     2. Attempted Sexual Assaults of a Child
    Appellant challenges the sufficiency of the convictions of Specifications 1
and 2 of Charge II on three bases: (1) traveling to the mall was not a “substan-
tial” step towards committing the offense of sexual assault of a child; (2) Ap-
pellant did not intend to commit acts “upon” “Josh” nor “cause” “Josh” to com-
mit acts upon Appellant, but instead “the evidence shows [Appellant] desired
for ‘Josh’ to commit the sexual actions ‘upon’ Appellant, and that [Appellant]
intended for Josh to do so of his own free will;” and (3) Appellant was en-
trapped.
    In order to convict on an attempt offense under Article 80, UCMJ, the Gov-
ernment is required to prove beyond a reasonable doubt that the accused did a
certain overt act, that the act was done with the specific intent to commit a
certain offense, that the act amounted to more than mere preparation, and that
the act apparently tended to effect the commission of the intended offense. See
Manual for Courts-Martial, United States (2016 ed.) (MCM), pt. IV, ¶ 4.b.
    For Appellant to be found guilty of the attempted offense of sexual assault
of a child, the Government was required to prove beyond a reasonable doubt
all the elements of attempt, including that Appellant intended to commit a
sexual act upon “Josh,” a child who had attained the age of 12 years but not 16
years, by causing “Josh’s” penis to penetrate Appellant’s anus (Specification 1)
and Appellant’s mouth (Specification 2). 10 See MCM, pt. IV, ¶ 45b.b.(3)(b). A
sexual act includes “contact between the penis and the . . . anus or mouth” and
“occurs upon penetration.” See MCM, pt. IV, ¶¶ 45b.a.(h)(1), 45.a.(g)(1)(A).
    In cases involving attempts to entice minors to engage in sexual activity,
“courts agree that travel constitutes a substantial step.” United States v.
Winckelmann, 70 M.J. 403, 407 (C.A.A.F. 2011) (citations omitted) (considering
an offense charged under 18 U.S.C. § 2422(b)). Analyzing an attempted larceny
conviction under Winckelmann, the United States Court of Appeals for the
Armed Forces (CAAF) noted it had “recognized that a substantial step could be
comprised of something as benign as travel, arranging a meeting, or making
hotel reservations.” United States v. Hale, 78 M.J. 268, 272 (C.A.A.F. 2011)
(footnote and citation omitted).




10As charged, Specifications 1 and 2 also required the Government to prove bodily
harm to “Josh.” The military judge identified that “bodily harm” was not an element of
sexual assault of a child. The military judge heard argument from counsel for both
parties on whether the Defense was on notice and whether the language was superflu-
ous. Ultimately, the military judge found Appellant not guilty of the charged “bodily
harm” language.


                                          7
                      United States v. Hale, No. ACM 39724


    Entrapment is an affirmative defense. Rule for Courts-Martial (R.C.M.)
916(g) states: “It is a defense that the criminal design or suggestion to commit
the offense originated in the Government and the accused had no predisposi-
tion to commit the offense.”
    In this case, traveling to the mall to meet RV and “Josh” was a substantial
step. After “RV” asked about meeting at a hotel, Appellant said, “Yeah but
we’re going to meet up before I get the room. I’m not going to get a room and
risk having you flake out.” Appellant arranged to meet RV and “Josh” at the
mall, at a specific date, time, and place. After “RV” suggested a particular park-
ing lot at the mall, Appellant replied, “Ok. That works. How do you want me
to start when we get to the hotel. And don’t say idk lol.” Appellant and RV
communicated throughout the day of the meet, including when Appellant left
work and when he arrived at the mall. Appellant arrived at the meeting place
as planned. “Josh” had asked Appellant to bring “lube,” and he did.
    The Government was required to prove Appellant intended a penetrative
contact between “Josh’s” penis and Appellant’s anus and mouth; they did so by
introducing the exchange of messages and Appellant’s statements to law en-
forcement. Most telling is this exchange:
        [Appellant:] Ok cool. Where do you wanna meet? . . . Well I just
        want you both to take turns f[**]king me with your big cocks
        [RV:] Do you know Boise good?
        [Appellant:] But I’ll start out with blowing you both. And I pri-
        marily use gps
Appellant was clear that he intended to place “Josh’s” penis in his mouth, and
to place “Josh’s” penis in his anus. 11 This intent is not negated because Appel-
lant also intended for “Josh” to assist in completing the penetration.
   We also resolve the claim of entrapment against Appellant, and highlight
the following exchange between RATV and Appellant:
        [RV:] So my friend asked me to ask you if he could get a blow to
        ...
        [RV:] He’s pretty cool. He’s almost 15 but he doesn’t act like it
        [Appellant:] Oh idk that might be a little too young
        [RV:] ok


11We agree with Appellant’s conclusion in this case that “[i]f Appellant had the specific
intent to cause ‘Josh’ to penetrate his mouth and anus with ‘Josh’s’ penis, then travel-
ing to meet ‘Josh’ is enough to constitute a ‘substantial step.’”


                                           8
                      United States v. Hale, No. ACM 39724


        [Appellant:] Idk when I see a pic of him I’ll let you know for sure.
        Would you want me to blow you both at the same time?
        [RV:] He said that would be better . . . But idk . . . I’ve never done
        ir
        [Appellant:] I mean it’d be pretty hot but it would be a lot harder
        to find a place . . . I have a feeling he would want me to do more
        than just blow him [laughing-crying emoji]
        [RV:] I think so to . . . I’ll tell him no
        [Appellant:] I mean like I said I’d be down . . . I just wanna see
        a pic of him and plus getting a location would be harder . . . But
        if he wanted to f[**]k me I’d be down to try it. Maybe you guys
        could take turns haha
While Appellant briefly hesitated based on “Josh’s” age, his only real concerns
were what “Josh” looked like and where they could perform the acts. Appellant
accepted “a criminal offer without an extraordinary inducement to do so,” dis-
playing his “predisposition to commit the crime in question.” United States v.
Whittle, 34 M.J. 206, 208 (C.M.A. 1992) (citations omitted). Thus, Appellant
was not entrapped to commit attempted sexual assault of a child. 12
     3. Attempted Receipt of Child Pornography
    Appellant challenges the sufficiency of Specification 4 of Charge II on two
bases: (1) Appellant’s conduct was not service discrediting, and (2) Appellant
believed he could lawfully request a sexual photo from a boy who was old
enough to consent to sexual activity.
    In order for Appellant to be found guilty of the attempted offense of receipt
of child pornography, the Government was required to prove beyond a reason-
able doubt all the elements of attempt as discussed above, including that Ap-
pellant intended to knowingly and wrongfully receive a photograph of a minor
engaging in sexually explicit conduct (specifically, by asking a person he be-
lieved to be RV to take and send a photograph of RV’s penis to him), and that
such conduct was of a nature to bring discredit upon the armed forces. See
MCM, pt. IV, ¶ 68b.b.(1). For this offense, a minor is a person under 18 years
of age. See MCM, pt. IV, ¶ 68b.c.(4). Conduct that “has a tendency to bring the
service into disrepute or . . . tends to lower it in public esteem” is “service dis-
crediting.” MCM, pt. IV, ¶ 60.c.(3).




12For similar reasons, Appellant’s trial defense counsel were not ineffective for failing
to present this defense of entrapment at trial, as Appellant claims in Issue (5).


                                            9
                       United States v. Hale, No. ACM 39724


    The Government proved beyond a reasonable doubt that Appellant in-
tended an act which amounts to receiving child pornography proscribed by Ar-
ticle 134, UCMJ, and that his intended conduct tended to discredit the service.
Appellant asked RV, a 16-year-old boy, to send Appellant a picture of his penis.
Appellant continued to ask for such a photo, even after “RV” said he was nerv-
ous. One exchange is particularly illustrative:
        [Appellant:] Because you have one of mine and I wanna see it
        hard or at least semi hard . . . Plus the fact you told me you’d
        send me one
        [RV:] I know
        [Appellant:] Please . . . Idc if it’s soft or hard I just want one so
        we’re even
        [RV:] What if I let you take one on Thursday
        [Appellant:] Now. Please . . . If you send one now I’ll let you rec-
        ord you f[**]king me . . . Please, man . . . ?
At trial, the Government argued this evidence of “badgering” satisfied the ele-
ment that the intended conduct was service discrediting. Considering the evi-
dence in the light most favorable to the Government, we agree.
    Whether Appellant believed requesting a photo of a 16-year-old boy’s penis
was a crime is not an element of attempted receipt of child pornography. “[I]f
the accused specifically intended to perform an act which is otherwise defined
as a crime by the [UCMJ] and takes steps toward the consummation of that
intended result amounting to more than mere preparation, he is guilty of an
attempt under Article 80[, UCMJ]. Thus, the ‘specific intent’ which must be
proved is the intent to commit the proscribed act. ‘There are no other elements
to the offense.’” United States v. Foster, 14 M.J. 246, 249 (C.M.A. 1982) (citation
omitted). To be guilty of attempting this offense prohibited by Article 134,
UCMJ, Appellant need only have intended the act which tends to be service
discrediting; he need not have intended to discredit the service. See United
States v. Payne, 73 M.J. 19, 24 n.8 (C.A.A.F. 2014).
     4. Assault Consummated by a Battery
   Appellant has two bases for challenging Specification 2 of Charge IV, but
only one merits discussion: whether a touching occurred. 13




13The second basis is that CJC provoked Appellant’s attack with his words. Appellant
fails to explain how this relates to legal or factual sufficiency, and we find no merit in
the suggestion that it does.


                                           10
                    United States v. Hale, No. ACM 39724


    In order for Appellant to be found guilty of an assault consummated by a
battery, the Government was required to prove beyond a reasonable doubt that
Appellant did bodily harm to CJC with unlawful force or violence. See MCM,
pt. IV, ¶ 54.b.(2).
    CJC clearly testified that Appellant touched him during the assault. He
stated, “[Appellant] reached for my neck and grabbed my shirt.” He then con-
firmed Appellant did “actually grab onto” him. And again, CJC testified, “[Ap-
pellant] reached for [his] throat and grabbed onto [his] shirt and began to pull.”
While the record contains some inconsistencies about whether certain actions
occurred during the first or second assault upon CJC, we are satisfied the Gov-
ernment proved beyond a reasonable doubt that Appellant grabbed CJC by the
shirt, satisfying the elements of bodily harm with unlawful force or violence.
   5. Wrongful Possession of Tetrahydrocannabinol
    In his challenge to his conviction of the Specification of Additional Charge
II, Appellant claims he did not know THC was present along with the sub-
stance he knowingly possessed—3-FPM. He correctly notes that a small
amount of THC was mixed with the 3-FPM when the substances were sent for
testing. However, he implies he possessed them mixed, i.e., tiny flecks of green
among the white powder. The evidence does not support this conclusion.
    In order for Appellant to be found guilty of wrongful possession of THC, the
Government was required to prove beyond a reasonable doubt that Appellant
wrongfully possessed THC, a Schedule I controlled substance. See MCM, pt.
IV, ¶ 37.b.(1). Possession is not wrongful when the person does not have
knowledge of the contraband nature of the substance. See MCM, pt. IV,
¶ 37.c.(5). “Possession . . . of a controlled substance may be inferred to be
wrongful in the absence of evidence to the contrary.” Id. “An accused may not
be convicted of possession of a controlled substance if the accused did not know
that the substance was present under the accused’s control. Awareness of the
presence of a controlled substance may be inferred from circumstantial evi-
dence.” MCM, pt. IV, ¶ 37.c.(2). Deliberate ignorance of the contraband nature
of the substance is akin to actual knowledge. See MCM, pt. IV, ¶ 37.c.(11);
United States v. Brown, 50 M.J. 262, 265−66 (C.A.A.F. 1999) (citations omit-
ted).
    An AFOSI agent who conducted the search of Appellant’s safe testified
about the contents. He found two loose substances: one a white powder and the
other a green leafy or powdery substance. On cross-examination, the agent
clarified that he found the green leafy substance “right next to” the white pow-
dery substance. In response to the military judge’s questions, the agent ex-
plained how they seized the substances: “we took the items out of the safe and
while one person held the bag open, the other person held the safe and kind of


                                       11
                    United States v. Hale, No. ACM 39724


just pushed the substances out of the safe. . . . There was no feasible way to
collect them separately, so we collected [them] all together.” The green sub-
stance tested positive for THC, the active ingredient in marijuana and a Sched-
ule I controlled substance.
    The Government was required to prove Appellant knew he possessed the
substance, and knew that the substance was THC or of a contraband nature;
such knowledge can be inferred. In this case, it appears the military judge was
satisfied, as are we, that Appellant did not possess just trace amounts of THC
mixed in with 3-FPM, but possessed the substances separately. That the green
substance was seized from Appellant’s safe is strong circumstantial evidence
that Appellant knew he possessed the substance. That the THC was found next
to another drug—albeit a controlled-substance analog—is circumstantial evi-
dence Appellant knew the substance was of a contraband nature. Based on the
facts presented at trial, the military judge could infer Appellant’s possession
was wrongful.
   6. Wrongful Possession of Child Pornography
    Appellant challenges the sufficiency of the Specification of Additional
Charge IV on three bases: (1) Appellant did not have control over computer
files in unallocated space, (2) the evidence does not show Appellant knowingly
possessed the child pornography after he enlisted in the Air Force, and (3) Ap-
pellant’s conduct was not service discrediting.
    For Appellant to be found guilty of the offense of wrongful possession of
child pornography, the Government was required to prove beyond a reasonable
doubt that Appellant knowingly and wrongfully possessed digital images and
videos of minors engaging in sexually explicit conduct, and that such conduct
was of a nature to bring discredit upon the armed forces. See MCM, pt. IV,
¶ 68b.b.(1). “Possessing” means exercising direct or constructive control of
something. See MCM, pt. IV, ¶ 60.c.(5). “Possession must be knowing and con-
scious.” Id.
    The Government called the forensic digital media examiner who analyzed
digital media seized from Appellant to testify about his findings. He testified
that all the images and videos he referenced in his testimony came from allo-
cated space. He stated they were not deleted and were found on more than one
device. The examiner did find link files in unallocated space, but used those
files to identify when a file in allocated space was accessed.
    The examiner also testified in detail about the indications he found show-
ing user knowledge of files containing sexual images of minors. Most of the
files the examiner identified were “created” or placed on the device in 2016—
before Appellant enlisted in the Air Force. However, many files in Appellant’s
possession were accessed after Appellant enlisted, including in December 2017


                                      12
                     United States v. Hale, No. ACM 39724


and February 2018. The examiner testified that link and jump files 14 are “fo-
rensically significant” in that they show “that the files were opened and that
the user was aware that the files were there.” In addition to link and jump
files, the examiner testified that finding “duplicate files at different locations
on the evidence” indicated knowing possession of child pornography. Also,
many files were found in user-created folders. Finally, Appellant’s computers
were password protected and had only one user account, which was in Appel-
lant’s name. The examiner’s testimony and related documents provided a solid
basis for the military judge to find Appellant knowingly possessed child por-
nography after his Air Force enlistment and entry on active duty.
    Appellant invites us to find that his conduct was not service discrediting
because of his youthful age, the relatively low number of images he possessed,
that he obtained many of the images before he enlisted, and that his possession
was not known to the public. As to this final reason, we note “[t]he focus of
clause 2 [of Article 134, UCMJ,] is on the ‘nature’ of the conduct, whether the
accused's conduct would tend to bring discredit on the armed forces if known
by the public, not whether it was in fact so known.” United States v. Phillips,
70 M.J. 161, 165−66 (C.A.A.F. 2011). While Appellant’s other reasons are rele-
vant considerations, “[w]hether any given conduct [is service discrediting] is a
question for the trier of fact to determine, based upon all the facts and circum-
stances; it cannot be conclusively presumed from any particular course of ac-
tion.” Id. at 165. We find the military judge had a sufficient basis to determine
this element was met based on the evidence introduced at trial.
    For the foregoing reasons, we find Appellant’s convictions of Specifications
1, 2, and 4 of Charge II, Specification 2 of Charge IV, the Specification of Ad-
ditional Charge II, and Specification 1 of Additional Charge IV legally and fac-
tually sufficient. Considering the evidence in the light most favorable to the
Prosecution, we find that a rational factfinder could have found Appellant
guilty beyond a reasonable doubt of all the elements of those offenses. After
weighing all the evidence in the record of trial and having made allowances for
not having personally observed the witnesses, we are convinced of Appellant’s
guilt beyond a reasonable doubt.
B. Unreasonable Multiplication of Charges
    Appellant argues for the first time on appeal that Specifications 1 and 2 of
Charge II—attempted sexual assault of “Josh”—as well as Specifications 1 and
2 of Charge IV—assault and assault consummated by a battery of CJC in the




14The examiner testified that a “jump file” reflects the “jump list,” which Windows
uses to show the user the last several files viewed using a particular program.


                                        13
                     United States v. Hale, No. ACM 39724


kitchen—constitute an unreasonable multiplication of charges. Appellant in-
vites us to review this issue “de novo” and requests we merge each pair of spec-
ifications “for findings and authorize a rehearing on sentence.”
    Failure to raise an objection at trial to unreasonable multiplication of
charges waives the issue. See United States v. Hardy, 77 M.J. 438, 442−43
(C.A.A.F. 2015). Even in the face of waiver, the Courts of Criminal Appeals are
empowered under Article 66(c), UCMJ, to consider claims otherwise waived as
part of our obligation to affirm only such findings and sentences which are cor-
rect in law and should be approved. See United States v. Chin, 75 M.J. 220,
222–23 (C.A.A.F. 2016). We have reviewed the entire record, and we decline to
pierce Appellant’s waiver of this issue.
C. Advice to the Convening Authority on Administrative Credit
    Appellant claims the convening authority erroneously was advised that he
did not have the authority to grant Appellant 783 days of administrative con-
finement credit that Appellant requested in clemency. Appellant requests this
court “set aside the convening authority’s action and remand for a new adden-
dum and initial action.” Appellant cites no authority for his claim that the con-
vening authority had the power to award administrative credit for conditions
of pretrial confinement, and we find none. Accordingly, no relief is warranted.
   1. Additional Facts
    In his request for clemency, Appellant requested disapproval of his reduc-
tion in grade, citing R.C.M. 1107(d)(1)(A) and Article 60(c)(2)(A), UCMJ, 10
U.S.C. § 860(c)(2)(A). He also requested three-to-one administrative credit for
the days he spent in pretrial confinement, stating his request for administra-
tive confinement credit “is a different request than asking the convening au-
thority to approve some amount of confinement less than adjudged in the con-
vening authority’s Action.” Notably, he cited no authority to support his re-
quest.
    The addendum to the staff judge advocate’s recommendation to the conven-
ing authority addressed in detail Appellant’s request for relief based on harsh
conditions of pretrial confinement. It then correctly advised the convening au-
thority that under R.C.M. 1107(d)(1)(B), in Appellant’s case he could not dis-
approve, commute, or suspend the sentence to confinement.
    We note that at trial Appellant specifically waived the issue of administra-
tive confinement credit. After the military judge asked trial defense counsel
whether Appellant was punished in any way that would constitute illegal pre-
trial punishment under Article 13, UCMJ, 10 U.S.C. § 813, civilian trial de-
fense counsel replied, “Yes, Your Honor. However, I just wanted to clarify up
front we are not seeking any findings of fact, we are not seeking a ruling or any
calculation of credit, this is solely being offered for you to consider during your

                                        14
                    United States v. Hale, No. ACM 39724


deliberations.” Counsel then detailed the conditions of Appellant’s pretrial con-
finement, and the Government and Appellant stipulated those proffered facts
were true. The military judge clarified that the Defense was “not raising an
Article 13[, UCMJ,] or an R.C.M. 305 motion” and specifically that they were
“waiving the right to . . . file a formal R.C.M. 305 motion.” He also ascertained
the basis for their claim was “unusually harsh circumstances” and they were
“not claiming any intent to punish.” The military judge addressed Appellant,
telling him that his counsel was “not going to file a motion for illegal pretrial
punishment” but instead “they intend to raise all these factors about the cir-
cumstances under which [Appellant has] been confined up to this point.” Ap-
pellant affirmed that he agreed and that he understood that he was waiving
the issue.
   2. Law and Analysis
    “The proper completion of post-trial processing is a question of law the court
reviews de novo.” United States v. Zegarrundo, 77 M.J. 612, 613 (A.F. Ct. Crim.
App. 2018) (citing United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000)). Failure
to comment in a timely manner on matters in the SJAR or matters attached to
the SJAR waives or forfeits any later claim of error unless there was plain
error. Id. at 614; R.C.M. 1106(f)(6). In analyzing for plain error, we assess
whether “(1) there was an error; (2) it was plain or obvious; and (3) the error
materially prejudiced a substantial right.” Kho, 54 M.J. at 65 (citations omit-
ted).
    Rule for Courts-Martial 305 addresses administrative credit for pretrial
confinement. “The military judge may order additional credit for each day of
pretrial confinement that involves an abuse of discretion or unusually harsh
circumstances.” R.C.M. 305(k). Such credit can be awarded in addition to other
pretrial confinement credit the military judge orders, including for the govern-
ment’s failure to comply with certain procedural requirements of R.C.M. 305.
Id. When the military judge has directed credit under R.C.M. 305(k), “the con-
vening authority shall so direct in the action.” R.C.M. 1107(f)(4)(F). The Rules
for Courts-Martial do not provide any other mechanism for ordering or direct-
ing administrative credit for the conditions of pretrial confinement.
    We find no error in the advice to the convening authority regarding Appel-
lant’s request for administrative confinement credit. The convening authority
did not have authority to reduce Appellant’s sentence to confinement when
acting on the sentence. See Article 60, UCMJ, 10 U.S.C. § 860; R.C.M.
1107(d)(1)(B). We do not agree with the logical conclusion of Appellant’s argu-
ment: that the convening authority could have circumvented the limitations on
his power by instead granting “administrative credit” against Appellant’s sen-




                                       15
                     United States v. Hale, No. ACM 39724


tence to confinement. When an accused believes administrative pretrial con-
finement credit is warranted, the appropriate avenue for relief is via the mili-
tary judge.
D. Post-Trial Delay
    Appellant’s case was docketed with this court on 10 July 2019. Appellant’s
counsel requested 11 enlargements of time to file his brief; all were granted
over government opposition. Appellant filed his assignments of error 394 days
later, on 7 August 2020. The Government requested one enlargement of time
to reply to the allegations of ineffective assistance of counsel, which request
was unopposed and granted. The Government filed its answer brief to Appel-
lant’s assignments of error on 16 October 2020. Appellant requested two en-
largements of time to file his reply brief; both were granted over general gov-
ernment opposition. Appellant filed his reply brief on 12 November 2020.
     The CAAF established a presumption of facially unreasonable delay when
Courts of Criminal Appeals do not render a decision within 18 months of dock-
eting. United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). Where there
is such a delay, we examine the four factors set forth in Barker v. Wingo, 407
U.S. 514, 530 (1972): (1) the length of the delay; (2) the reasons for the delay;
(3) the appellant’s assertion of his right to a timely review; and (4) prejudice to
the appellant. Moreno, 63 M.J. at 135 (citations omitted). “No single factor is
required for finding a due process violation and the absence of a given factor
will not prevent such a finding.” Id. at 136 (citing Barker, 407 U.S. at 533).
    However, where an appellant has not shown prejudice from the delay, there
is no due process violation unless the delay is so egregious as to “adversely
affect the public’s perception of the fairness and integrity of the military justice
system.” United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). In Moreno,
the CAAF identified three types of cognizable prejudice for purposes of an Ap-
pellant’s due process right to timely post-trial review: (1) oppressive incarcer-
ation; (2) anxiety and concern; and (3) impairment of the appellant’s ability to
present a defense at a rehearing. 63 M.J. at 138–39 (citations omitted). In this
case, we find no oppressive incarceration nor impairment of the Defense at a
rehearing. See id. at 140. As for anxiety and concern, the CAAF has explained
“the appropriate test for the military justice system is to require an appellant
to show particularized anxiety or concern that is distinguishable from the nor-
mal anxiety experienced by prisoners awaiting an appellate decision.” Id. Ap-
pellant has articulated no such particularized anxiety in this case, and we dis-
cern none.
    We find neither qualifying prejudice from the delay nor a particularly egre-
gious delay here. See Toohey, 63 M.J. at 362. This court is issuing its opinion
just over two months after Appellant filed his reply brief and less than 19


                                        16
                    United States v. Hale, No. ACM 39724


months after docketing with this court. Appellant has neither demanded
speedy appellate review nor asserted that he is entitled to relief for appellate
delay. Accordingly, we do not find the delay so egregious as to adversely affect
the perceived fairness and integrity of the military justice system. See id.
   Recognizing our authority under Article 66(c), UCMJ, we have also consid-
ered whether relief for excessive post-trial delay is appropriate even in the ab-
sence of a due process violation. See United States v. Tardif, 57 M.J. 219, 225
(C.A.A.F. 2002). After considering the factors enumerated in United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F.
2016), we conclude it is not.

                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and the sentence are AFFIRMED.


                     FOR THE COURT



                     CAROL K. JOYCE
                     Clerk of the Court




                                       17